Citation Nr: 0412587	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-06 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.




FINDINGS OF FACT

1.  The veteran's bilateral hearing loss began many years 
after his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.

2.  The veteran's tinnitus began many years after his active 
duty and there is no competent medical evidence of a nexus 
between his tinnitus and any incident of active military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD 214 shows that his specialty was cannoneer, 
and he was stationed in Germany.
  
Only a portion of the veteran's service medical records could 
be located.  A review of the record discloses that the RO 
attempted to obtain the veteran's service medical records 
through the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, and that the NPRC stated that the records 
were in a location that was related to the 1973 fire at the 
NPRC.  The veteran's service medical records were not 
available.  However, information was obtained from the 
hospital admission card data files created by the Office of 
the Surgeon General, Department of the Army, and made 
available to the National Personnel Records Center.  This 
information showed that the veteran was hospitalized on 
several occasions from May to August 1954.  The initial 
diagnosis was psychoneurotic disorders with gastric neurosis 
and was later changed to passive-aggressive reaction.

A VA audiology consultation dated April 1999 showed that the 
veteran complained of a history of exposure to loud noise and 
needed audiometry evaluation for a hearing aid.  The veteran 
reported gradual hearing loss over many years, which was 
getting worse.  The veteran also reported tinnitus.  He 
indicated that he had been exposed to loud noises while in 
the service.  

At his January 2002 VA examination, the veteran reported 
serving in the field artillery while in the military.  It was 
noted that the VA fitted the veteran with two hearing aids in 
1999.  The veteran indicated that he continued to work in a 
hazardous noise environment for 28 years post military 
service as a "fitter".  He stated that he was exposed to 
grinders, welding, saws, etc.  He complained of bilateral 
constant tinnitus and reportedly had to take sleeping pills 
at night in order to sleep because of the tinnitus.  

Puretone audiometry results were as follows: Right ear at 
500Hz: 15dB, 1000Hz: 15dB, 2000Hz 65dB, 3000Hz: 110dB, 
4000Hz: 100dB.  Left ear at 500Hz: 20dB, 1000Hz: 25dB, 
2000Hz: 60dB, 3000Hz: 75dB, 4000Hz: 95dB.  Average hearing 
threshold in the right ear was 72.5dB; average hearing 
threshold in the left ear was 63.75dB.  Word discrimination 
scores using the Maryland CNC word list were 92 percent in 
the right ear and 84 percent in the left ear at 40dBSL.  The 
diagnosis was normal through 2000Hz precipitously dropping to 
a profound loss of hearing sensitivity bilaterally.  The 
tinnitus was bilateral, constant, and severe.  In the 
examiner's opinion, it was less likely as not that the 
veteran's hearing loss and tinnitus were caused from military 
service.

At his June 2003 Travel Board hearing, the veteran testified 
that he was a field artilleryman while in service.  He 
indicated that after firing several rounds there was a 
tremendous ringing in the ears and it never went away.  He 
also indicated that the hearing loss was a slow process.  The 
veteran testified that he did not go to the doctor in service 
for his hearing loss.  He did not seek treatment after 
service, indicating he was told there was nothing they could 
do.  He indicated that he was a "fitter" after getting out 
of service, but stated that he had ringing in the ears before 
he started the job.  He indicated that at his civilian job he 
wore hearing protection and goggles all the time.  The 
veteran testified that he went to see a doctor concerning his 
hearing loss in 1986 in Oklahoma City, but did not remember 
the doctor's name.  He indicated that he had hearing aids 
issued by the VA a few years ago.  

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed a claim for the above-cited disabilities in 
August 2001.  In November 2001, the RO sent the veteran a 
letter providing the notices required under the VCAA.  In the 
November 2001 letter, the RO explained the information and 
evidence needed to substantiate his claim for service 
connection for bilateral hearing loss and tinnitus, with 
specific references to what the evidence must show to 
establish an increase in the disability claimed and what was 
required to establish service connection.  The veteran was 
also advised that he needed to provide the name of the 
person, agency, or company who had records that the veteran 
believed would help in deciding the claim; the address of 
this person, agency, or company; the approximate time frame 
covered by the records; and the condition for which he was 
treated, in the case of medical records.  The veteran was 
also informed that if there were any private records that 
would support his claim, he had to complete the authorization 
form, which was provided, and the VA would request those 
records.  The letter explained what portion of the evidence 
and information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as medical 
records, employment records, and records of other Federal 
agencies.  Finally, the veteran was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  The letter indicated that the VA would also assist the 
veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision.  Thus, the 
letter of November 2001, as well as several other documents 
sent to the veteran during the course of the development of 
the claim, provided notices as required under the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for hearing 
impairment.

The veteran also claims that he has suffered from tinnitus 
since service.  The evidence does not support a finding that 
the veteran's bilateral hearing loss or tinnitus was 
manifested during service.  The January 2002 VA examination 
indicated that the veteran reported loud noise exposure in 
service in field artillery and he worked in a hazardous noise 
environment for 28 years post military service as a 
"fitter".  The examiner opined that it was less likely as 
not that the veteran's hearing loss and tinnitus were caused 
from military service.

It is found that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for bilateral hearing loss and tinnitus.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
as to this issues are denied.  38 U.S.C.A. § 5107(b); See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



